—Judgment, Supreme Court, New York County (George Daniels, J.), rendered March 24, 1997, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him to a term of 7V2 to 15 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. When the attention of the police was directed to defendant by a member of a crowd chasing him, the officers acquired reasonable suspicion of criminality justifying pursuit (see, People v Lopez, 258 AD2d 388). When defendant refused to stop when so instructed by the police and dropped a wallet that he had been carrying in his hand, the police properly seized defendant, handcuffed him, and held him for further investigation (see, People v Allen, 73 NY2d 378). Such investigation revealed that the wallet contained a credit card in someone else’s name, and led to defendant’s prompt identification by a witness to the robbery.
The verdict was based on legally sufficient evidence. There was ample evidence of force, including defendant’s act of pushing the victim and knocking him down.
We have considered and rejected defendant’s remaining claims. Concur — Williams, J. P., Mazzarelli, Rubin, Saxe and Buckley, JJ.